Title: To James Madison from John Beckley, 2 September 1792
From: Beckley, John
To: Madison, James


Dear Sir,
Philadelphia, 2d: September 1792.
A severe indisposition, the consequence of a violent cold which I caught on my return from Carlisle, has prevented an earlier acknowledgment of your favor of the 12th: ultimo. Its effects, however, are now subsiding, and I hope soon to be perfectly restored.
I have not been able to discover any material change in the situation of the Virga. accounts, the Commissioner pursues his former course, says he shall have them ready in time, and withholds of late any communication with the Board. Mr: Randolph has been urging him lately, and I think to good effect. A hint, from the Executive, might now be serviceable.
The state of our foreign intelligence has differed but little since I wrote yo. last. The success of Cornwallis in India, and a report of the death of the King of Hungary are the only material circumstances. Should the latter prove true, it will certainly produce important consequences in relation to the affairs of France—perhaps the former may prop Mr. pitts administration a little longer, and enable him for a year, or two, to stem the current of popular opinion in favor of reform, which is rapidly advancing thro’ the influence of the Constitutional clubs, and the spirit and energy of Paines continued and reiterated publications.
Our domestic affairs, seem to me, to be fast verging to the issue of a contest between the Treasury department and the people, whose interest shall preponderate in the next Congress; the anxiety and fears of the former, are strongly manifested by the means they are pursuing, both publicly and privately, to accomplish their object. The late insidious attack on Mr: Jefferson, which is generally imputed to Mr. Hamilton, marks the lengths they will go and the Arts they will practice. The former, being regarded, as the head of the republican party, this premidated attack has been pointed as to time and manner, and is now industriously circulated thro’ all the Eastern papers. It would have met, here, with its merited contempt, but for the artful misrepresentation of Mr: Jeffersons letter respecting the French debt, of which, the public at large being uninformed, many, are disposed to think, that the writer speaking from official information, would not have dared, so to state it, if untrue. For myself, I know it to be unfounded, but am not now at liberty to disclose my information, and, if I were, should deem it injudicious to do so, until, the accuser, being challenged to his proofs, should either recede from the charge, or, by producing the proof, convict himself of falsehood. Accident has led me to the knowledge of a circumstance which confirms the suspicion that Mr: H. is the author. Arthur Lee is now here, as also Corbin, and Heth; the former and the latter have been a good deal closetted with the Secretary, and I find, from hints drop’t by the latter, that the reference to the scruples of family connection &c. mentioned in the last publication, is privately said by Mr: H—— to allude to the two brothers Arthur & R: H: and their kinsman H: Lee, whose conversations with freneau, at New York, you & myself well remember. Corbin too, thro’ his intimacy with A. Lee, and the Shippen family, communicates another curious fact, that when R. H. Lee, was nominated to the chair of the Senate pro: tern: Mr: H. & his friends, at a private meeting, objected that he was their declared opponent and the author of the publications signed Caius, which, dictated by him & written or copied by his nephew, young Shippen, found their way to the press thro’ that source—from which suspicion, the other, meanly, condescended to exonerate himself.
Heth, also informs me that Mr: H. unequivocally declares, that yo. are his personal & political enemy. Another means of public deception & electioneering trick, is, a publication from the Treasury, signed by Nourse, affecting to shew a reduction of the public debt of nearly two Millions, which, has been instantly attacked by a publication signed Mercator, proving an actual increase of it, by Mr: H’s administration, of more than a Million & a half.
Private endeavors to influence are not less industriously urged, and I am told that to obviate the chagrin and prevent the effects of their late defeat here in the attempt to produce a Conference, Mr: H—— has advised a private correspondence and exertion of the friends of Government thro’ the Union, particularly in Maryland, Virginia & No: Carolina—himself too, is endeavoring to amuse the Western people with an idea, that he will relinquish the Excise, and by a deeper stroke yet, which he communicated to General Irwine in seeming confidence, to wit, that the negotiation with Spain for the free navigation of the Missisippi drags too slowly, and that his opinion is, without farther delay, to seize it with a strong hand. Any comment to you, on this last suggestion, would be superfluous.
How far, these, and the various other means to influence, which are now pursuing may be effectual I know not, but I cannot help indulging a sanguine expectation that a decided weight of Interest will appear in support of republican measures, in the next Congress. The N Hampshire choice will be decided, Massachusetts, Connect: & R: Island nearly of the same complection with their last. N. York, will greatly depend on the issue of the impending contest in their Assembly, respecting Governor, about which Clintons party are very sanguine. In Jersey, no material change. In this State, the republican ticket will prevail. In So: Carolina too, Smith will be reelected, if he pleases, but all the others will be republican—Barnwell declines—Huger will be left out. In the other States, my information fails.
Mr: Brown, was to start from Kentuckey, yesterday: he says, that Clinton will have all the votes there, as Vice President. His Colleague Edwards, he does not altogether approve. Their representatives were not chosen when he wrote.
The papers will shew yo. the proceedings at Pittsburg respecting the Excise, of the result of which Mr: H—— has manifested great anxiety. They are no less united & firm in that quarter against many other of his measures, and their union, decision, and influence thro’ the State, will I beleive, occasion him much further disquietude.
I am sorry at the lethargy which, I am told, prevails in Virginia, as to public men and measures in the general government. A general disposition, seeming to succeed, for relinquishing it altogether. To shake of[f] the former, would be wise, effectual, and worthy of the Virginia character; to indulge in the latter, is desperate folly, little short of madness. It is in critical times, that exertion is most honorable, and, our country has been used to give wise example, rather than to receive it.
I shall be happy to hear that the people are beginning to stir, respecting concerns in which they are so deeply interested. Your future communications on this subject, will be highly gratifying, and will receive the best return I am able to make. At present, my little stock is exhausted, and I conclude, with my best regards, Dear Sir, Yr: obedt: hble Servt:
John Beckley.
P. S. An Account is, this morning, come to town, by the way of Boston, that the French & Austrians have had a general engagement, and that, after a bloody contest, the Austrians were defeated leaving 10,000 killed & wounded. The french lost 5000 or upwards—they have since taken Menen and several other places. Mons was beseiged & expected to fall in a few days.
The Poles have had several severe renconters with the Russians, and in two or three considerable skirmishes cut up some of their bravest Corps, particularly one of about 2000, which was esteemed the best in the Russian Army. Mindful of their former military glory, and eager to avenge their Countrys wrongs, the poles now fight with the most desperate valour. That success may crown their efforts, and in the total defeat of all their enemies, procure them that peace & liberty they so justly merit, is my most fervent wish.

J. B.
